Case 1:18-cv-05639-EK-VMS Document 55-1 Filed 03/11/21 Page 1 of 11 PageID #: 224




                  SETTLEMENT AGREEMENT, RELEASE, AND WAIVER

             This Settlement Agreement, General Release, and Waiver between Jose de Jesus
     Roque Lopez (“Lopez”) and Bonifacio Bartolo Justo (“Bartolo”) (Lopez and Bartolo,
     together, “Employees”), on each Employee’s behalf and on behalf of each Employee’s
     heirs, executors, administrators, successors, and assigns, in their respective capacities as
     such (collectively, “Releasor”), and Pronto Pizza 02 LLC and Pronto Pizza 03 LLC (Pronto
     Pizza 02 LLC and Pronto Pizza 03, together, “Employer”), is entered into between the
     foregoing parties with the following understandings:

            WHEREAS, Employees were employed by Employer;

           WHEREAS, Employees’ employment with Employer ended, on or around
     September 25, 2018 (the “Separation Date”);

             WHEREAS, on or about October 9, 2018, Employees commenced an action
     against Employer and certain other parties (collectively, “Defendants”) in the United States
     District Court for the Eastern District of New York (Case 1:18-CV-05639 -EK -VMS) (the
     “Action,” and the United States District Court for the Eastern District of New York, the
     “Court”);

           WHEREAS, Defendants deny having engaged in any wrongdoing, violation, or
     unlawful activity of any kind and, in particular, deny the allegations set forth in the Action;
     and

            WHEREAS, Employees and Employer (collectively, the “Parties and each, a
     “Party”) have, either directly or through representatives, engaged in substantial negotiation
     and now wish fully and finally to settle any and all disputes among them, actual or potential,
     through a release of claims against Releasees and the other promises contained herein.

            NOW, THEREFORE, for good and valuable consideration, the sufficiency of
     which is hereby acknowledged, the Parties enter into this Settlement Agreement
     (“Agreement”), and agree as follows:

            1.      Recitals. The Parties acknowledge and agree that the Recitals set forth
     above are true and accurate and are incorporated herein by this reference.

              2.     Separation. Consistent with the foregoing Recitals, Employees’ last day of
     employment with Employer was the Separation Date. Employees acknowledge that, since
     the Separation Date, they have had and, by further operation of this Agreement, shall have,
     no further job duties or responsibilities as employees of, or otherwise on behalf of,
     Employer. Employees further understand and agree that, since the Separation Date, they
     have not been and, by further operation of this Agreement, shall not be, authorized to incur
     any expenses, liabilities, or obligations on behalf of Employer or, under any circumstance,
     act as, or represent that they have the authority to act as, agents for Employer.




                                                   1
Case 1:18-cv-05639-EK-VMS Document 55-1 Filed 03/11/21 Page 2 of 11 PageID #: 225




            3.      Payment.

             (a)    Employees hereby agree that, in consideration of the promises and
     obligations of Employees set forth in this Agreement, including, but not limited to, the
     with-prejudice dismissal of the Action and the full and final release of wage and hour
     claims against the Releasees as set forth in Paragraph 4 below, Employees will accept, on
     their behalf and on behalf of Releasor, the total gross amount of seventy-four thousand
     dollars ($74,000.00) (the “Payment”), to be allocated as follows:

                    (i)    Employer shall pay to Bartolo the total gross amount of twenty-four
     thousand six hundred sixty-six dollars and sixty-seven cents ($24,666.67), less any and all
     applicable taxes and withholdings, to be reported on an IRS Form W-2. This sum shall be
     remitted by Employer to counsel for Employees in the form of three (3) checks made
     payable to “Bonifacio Bartolo Justo,” as set forth below.

                        a. Within thirty (30) days after the Effective Date of this
                           Agreement, Employer shall pay to Bartolo the total gross
                           amount of eight thousand two hundred twenty-two dollars
                           and twenty-three cents ($8,222.23), less any and all
                           applicable taxes and withholdings, to be reported on an IRS
                           Form W-2;

                        b. Within six (6) months after the Effective Date of this
                           Agreement, Employer shall pay to Bartolo the total gross
                           amount of eight thousand two hundred twenty-two dollars
                           and twenty-three cents ($8,222.23), less any and all
                           applicable taxes and withholdings, to be reported on an IRS
                           Form W-2; and

                        c. Within twelve (12) months after the Effective Date of this
                           Agreement, Employer shall pay to Bartolo the total gross
                           amount of eight thousand two hundred twenty-two dollars
                           and twenty-three cents ($8,222.23), less any and all
                           applicable taxes and withholdings, to be reported on an IRS
                           Form W-2.

                    (ii)   Employer shall pay to Lopez the total gross amount of twenty-four
     thousand six hundred sixty-six dollars and sixty-seven cents ($24,666.67), less any and all
     applicable taxes and withholdings, to be reported on an IRS Form W-2,. This sum shall be
     remitted by Employer to counsel for Employees in the form of three (3) checks made
     payable to “Jose de Jesus Roque Lopez,” as set forth below.

                        a. Within thirty (30) days after the Effective Date of this
                           Agreement, Employer shall pay to Lopez the total gross
                           amount of eight thousand two hundred twenty-two dollars
                           and twenty-three cents ($8,222.23), less any and all




                                                 2
Case 1:18-cv-05639-EK-VMS Document 55-1 Filed 03/11/21 Page 3 of 11 PageID #: 226




                            applicable taxes and withholdings, to be reported on an IRS
                            Form W-2;

                        b. Within six (6) months after the Effective Date of this
                           Agreement, Employer shall pay to Lopez the total gross
                           amount of eight thousand two hundred twenty-two dollars
                           and twenty-three cents ($8,222.23), less any and all
                           applicable taxes and withholdings, to be reported on an IRS
                           Form W-2; and

                        c. Within twelve (12) months after the Effective Date of this
                           Agreement, Employer shall pay to Lopez the total gross
                           amount of eight thousand two hundred twenty-two dollars
                           and twenty-three cents ($8,222.23), less any and all
                           applicable taxes and withholdings, to be reported on an IRS
                           Form W-2.

                    (iii) Employer shall pay to counsel for Employees the total net amount
     of twenty-four thousand six hundred sixty-six dollars and sixty-seven cents ($24,666.67),
     to be reported on an IRS Form 1099. This sum shall be remitted by Employer to counsel
     for Employees in the form of three (3) checks made payable to “Michael Faillace &
     Associates, P.C.,” as set forth below.

                        a. Within thirty (30) days after the Effective Date of this
                           Agreement, Employer shall pay to counsel for Employees
                           the total net amount of eight thousand two hundred twenty-
                           two dollars and twenty-three cents ($8,222.23), to be
                           reported on an IRS Form 1099;

                        b. Within six (6) months after the Effective Date of this
                           Agreement, Employer shall pay to counsel for Employees
                           the total net amount of eight thousand two hundred twenty-
                           two dollars and twenty-three cents ($8,222.23), to be
                           reported on an IRS Form 1099; and

                        c. Within twelve (12) months after the Effective Date of this
                           Agreement, Employer shall pay to counsel for Employees
                           the total net amount of eight thousand two hundred twenty-
                           two dollars and twenty-three cents ($8,222.23), to be
                           reported on an IRS Form 1099.

             (b)     In the event that any taxes are deemed due and owing with respect to any
     portion of the Payment reported by way of an IRS Form 1099, (i) Employees shall be
     jointly and severally responsible for the full payment of all such taxes, as well as any
     interest, penalties, and costs imposed in connection with such determination or imposed as
     a result of the failure to withhold any sums from the Payment, and (ii) Employees shall,
     individually and collectively, indemnify and hold harmless Releasees in connection with



                                                 3
Case 1:18-cv-05639-EK-VMS Document 55-1 Filed 03/11/21 Page 4 of 11 PageID #: 227




     the payment or non-payment of any taxes relating to the Payment including, but not limited
     to, the failure to withhold any sums from the Payment.

             (c)     Employees acknowledge that the Payment encompasses and satisfies in full
     any and all outstanding compensation of any kind which may be due to Employees, both
     individually and collectively, including, without limitation, hourly wages, overtime wages,
     spread of hours payments, commissions, bonuses, equity-related compensation,
     compensation for accrued or earned paid time off, compensation for accrued or earned
     vacation time, compensation for accrued or earned sick time, damages, and other forms or
     categories of compensation, whether arising under the Fair Labor Standards Act, the New
     York Labor Law, and/or any other federal, state, or local statutes, orders, laws, ordinances,
     regulations, or the like, or case law, regarding the payment of wages to employees. As
     such, Employees acknowledge that the Payment constitutes payment in full in connection
     with, and thereby extinguishes, any of Releasor’s existing or potential claims under the
     Fair Labor Standards Act and the New York Labor Law, including, without limitation,
     claims asserted in the Action and claims for all unpaid wages and compensation, retaliation,
     liquidated damages, and attorneys’ fees. Employees further acknowledge and agree that
     (i) the Payment is adequate consideration for all of the terms of this Agreement; and (ii)
     any monetary or other benefits other than the Payment which, prior to the execution of this
     Agreement, Employees may have earned or accrued or to which Employees may have been
     entitled, have been paid, or such payments or benefits have been released, waived, or settled
     by Releasor pursuant to this Agreement.

            4.      Release and Waiver of Claims.

          THIS PARAGRAPH PROVIDES A RELEASE AND WAIVER OF WAGE
     AND HOUR CLAIMS EMPLOYEES MAY, BOTH COLLECTIVELY AND
     INDIVIDUALLY, HAVE AGAINST EVERY PERSON AND ENTITY INCLUDED
     WITHIN THE DESCRIPTION BELOW OF “RELEASEES.”         BEFORE
     EMPLOYEES SIGN THIS AGREEMENT, EMPLOYEES MUST READ THIS
     ENTIRE PARAGRAPH 4 CAREFULLY, AND MAKE SURE THAT EMPLOYEES
     UNDERSTAND IT FULLY.

             (a)     In consideration of the Payment, Employees, both individually and
     collection, on each Employee’s behalf and on behalf of Releasor, unconditionally release
     Employer, both individually and collectively, as well as, in their respective capacities as
     such, each of the Pronto Parties’ current and former owners, principals, founders, officers,
     directors, partners, executives, investors, advisors, parents, affiliates, subsidiaries, related
     entities, interested parties, consultants, agents, managers, and employees (each, as
     applicable), and the heirs, executors, administrators, successors, and assigns of all of the
     foregoing, including, without limitation, Pronto Pizza 01 LLC, Pronto Pizza 02 LLC,
     Pronto Pizza 03 LLC, Pronto Pizza 04 LLC, Pronto Pizza 05 LLC, Kash Miftari, Dashnor
     Dash Miftari, and Besnik Stevie Miftari (collectively, “Releasees”), from or in connection
     with, and Employees hereby waive and/or settle, with prejudice, any and all wage and hour
     causes of action, suits, controversies, charges, liability, claims, or demands, known or
     unknown and which Employees ever had, now have, or shall or may have against Releasees



                                                    4
Case 1:18-cv-05639-EK-VMS Document 55-1 Filed 03/11/21 Page 5 of 11 PageID #: 228




     as of the date of Employees’ execution of this Agreement, which are set forth in, or relate
     in any manner to any and all allegations or claims set forth in, the Action.

             (b) Employees expressly understand and acknowledge that it is possible that
     unknown losses or claims exist or that their claims set forth in the Action may have been
     underestimated in amount or severity, and Employees explicitly took that into account in
     determining the amount of consideration to be paid for the giving of this Agreement, and
     a portion of said consideration and the mutual covenants were given in exchange for a full
     satisfaction and discharge of such wage and hour claims.

            5.      Covenant Not to Sue.

             (a)     Employees represent and warrant that, other than the Action, which is
     rendered null, void, and dismissed with prejudice upon Court approval of this Agreement,
     Employees have not filed or commenced, either individually or collectively, and are not
     otherwise a party to, any complaints, claims, actions, or proceedings of any kind against
     any of the Releasees with any federal, state, or local court or any administrative, regulatory,
     or arbitration agency or body that are in any way related to any of the claims released in
     Paragraph 4 hereof. Employees acknowledge that, in the event such complaints, claims,
     actions, or proceedings have been filed, this Agreement shall render them null, void, and
     dismissed with prejudice, and Employees hereby expressly waive their right to pursue them
     in any manner. To the fullest extent permitted by law, Employees agree not to commence,
     maintain, or prosecute any action or proceeding in any court, agency, or other forum against
     the Releasees with respect to any claims released in Paragraph 4 hereof up to and including
     the date on which Employees shall have executed this Agreement.

             (b)    Notwithstanding the foregoing provisions of this Paragraph 5, this
     Agreement shall not, and is not intended to, operate to preclude Employees from filing any
     claims before government agencies, which claims may not, under applicable law, be
     waived or released by way of this Agreement. However, in the event that any government
     agency seeks to obtain any relief on behalf of Employees with regard to any claim released
     and waived herein, Employees covenant not to accept, recover, or receive any monetary
     relief or award that may arise out of or in connection with any such proceeding.

            6.      Return of Employer’s Property. Employees represent and warrant that they
     are not in possession of any property or equipment of any kind owned by or otherwise
     belonging to Employer, including, but not limited to, keys, mobile communication devices,
     merchandise, computer equipment, files, and documents (collectively, “Employer
     Property”). In the event that Employees discover that they are, in fact, in possession of any
     such Employer Property, Employees shall return any and all such Employer Property to
     Employer (as prescribed in Paragraph 11 hereof) within two (2) days after such discovery.

            7.      Confidential Information.

            (a)      Employees hereby acknowledge that, during Employees’ employment with
     Employer, Employees may have acquired proprietary, private, and/or otherwise
     confidential information (“Confidential Information,” as defined and described in this sub-


                                                   5
Case 1:18-cv-05639-EK-VMS Document 55-1 Filed 03/11/21 Page 6 of 11 PageID #: 229




     paragraph). Confidential Information shall mean all non-public information, whether or
     not created or maintained in written or electronic form, which constitutes, relates to, or
     refers to Releasees, any current or former employee of Releasees, any customer of
     Releasees, and any aspect of the operation of the business of Releasees, including without
     limitation, all financial and operational information. All of the foregoing are illustrative,
     and Confidential Information shall not be limited to those illustrations. Employees agree
     not to disclose Confidential Information in any form to any third party, and Employees
     shall give immediate notice to Employer (as directed in Paragraph 11 of this Agreement)
     if compelled by law to reveal any Confidential Information to any third party. Employees
     acknowledge and agree that any unauthorized disclosure to any person or persons of
     Confidential Information shall cause irreparable damage to Releasees and that, therefore,
     Releasees shall, in addition to any other available remedy, be entitled to an injunction
     prohibiting Employees from any further disclosure or attempted disclosure.

            (b)     Employees hereby represent and agree that, upon execution of this
     Agreement, Employees have returned to Employer any and all Confidential Information,
     whether electronic, physical, or otherwise, that Employees obtained by virtue of their
     employment with Employer, and Employees have not retained any copies of, and are
     otherwise not in possession of, any documents, records, or materials of any kind, whether
     written or electronically created or stored, which contain, relate to, or refer to any
     Confidential Information.

             8.      Cooperation by Employees.

              Employees agree that Employees shall, individually and collectively, cooperate
     with, and shall be available to, Releasees to assist in any matter, including, without
     limitation, government agency investigations and actual or potential court litigation or
     arbitration, in connection with which Employees may have knowledge. If Employees
     receive a subpoena or process from any person or entity (including, but not limited to, any
     governmental agency) which would or may require Employees to disclose documents or
     information or provide testimony (in a deposition, court proceeding, or otherwise)
     regarding, in whole or in part, any Releasees or any Confidential Information, Employees
     shall: (i) notify Employer of the subpoena or other process within two (2) business days of
     receiving it (or a shorter period such that not less than one (1) business day shall remain
     between such notification and any deadline for response thereto); and (ii) to the maximum
     extent permissible under applicable law, not make any disclosure until the appropriate
     Releasees have had a reasonable opportunity to contest the right of the requesting person
     or entity to such disclosure, limit the scope or nature of such disclosure, and/or seek to
     participate in the proceeding or matter in which the disclosure is sought. Employees shall
     further cooperate with Releasees in responding to any such subpoena or process.

             9.      Non-Admission.

             (a)     Employees acknowledge and agree that Employees are not, either
     individually or collectively, a “prevailing party” as that term may be construed, defined, or
     applied under any federal, state, local, or other statute, order, law, ordinance, regulation, or
     the like, or under case law. Employees shall not suggest or represent to any person or


                                                    6
Case 1:18-cv-05639-EK-VMS Document 55-1 Filed 03/11/21 Page 7 of 11 PageID #: 230




     entity, directly or otherwise, that they are, in any manner, a “prevailing party” in connection
     with any claims or allegations referenced in the Action.

             (b)     Neither this Agreement, nor the Payment made hereunder, are intended to
     be, shall be construed as, or are an admission or concession by any of the Releasees of any
     wrongdoing or illegal or actionable acts or omissions, and each of the Releasees expressly
     deny that any of them engaged in any wrongdoing or illegal or actionable acts or omissions.

             10.     Remedies. The covenants, representations, and acknowledgments made by
     Releasor in this Agreement shall survive the execution of the Agreement and the delivery
     of the Payment. In the event that Paragraph 4 of this Agreement is determined to be void
     or unenforceable, in whole or in part, Releasees shall be excused and released from any
     obligation to provide any part of the Payment, and Releasor shall be obligated to return to
     Employer any part of the Payment that has been paid, less the amount of the taxes and other
     withholdings by which the portions of the Payment described in Paragraphs 3(a)(i) and (ii)
     hereof was reduced. In the event that (i) Releasor is adjudged by a court of competent
     jurisdiction to have made a material misstatement in any term, condition, covenant,
     representation, or acknowledgment in this Agreement, or (ii) Releasor is found by a court
     to have committed a breach of any material term, condition, or covenant in this Agreement,
     Releasor shall repay to Employer the entire Payment, less the amount of the taxes and other
     withholdings by which the portions of the Payment described in Paragraphs 3(a)(i) and (ii)
     hereof was reduced. In any of said events, each Employer further reserves the right to seek
     any and all remedies available under federal, state, local, or other law, and shall be entitled
     to obtain injunctive relief to prevent any further breach of the terms set forth herein.

             11.    Notices. Any notices or transmissions to be given hereunder by either Party
     to the other may be effected by (a) personal delivery in writing; (b) nationally-recognized
     overnight delivery service; or (c) electronic mail. Notices shall be addressed to the Parties
     at the following addresses:

            (a)     If to Employer, to:

                    Dashnor Miftari
                    [INSERT ADDRESS]
                    danny@prontopizzany.com

                    with a copy to:

                    Brian Turoff, Esq.
                    Manatt, Phelps & Phillips, LLP
                    7 Times Square Tower
                    24th Floor
                    New York, New York 10036
                    bturoff@manatt.com




                                                   7
Case 1:18-cv-05639-EK-VMS Document 55-1 Filed 03/11/21 Page 8 of 11 PageID #: 231




            (b)     If to Bartolo, to:

                    Bonifacio Bartolo Justo
                    C/O Clela Errington, Esq.
                    Michael Faillace & Associates, P.C.
                    60 E 42nd St., Suite 4510
                    New York , NY 10165 USA
                    cerrington@faillacelaw.com

            (c)     If to Lopez, to:

                    Jose de Jesus Roque Lopez
                    C/O Clela Errington, Esq.
                    Michael Faillace & Associates, P.C.
                    60 E 42nd St., Suite 4510
                    New York , NY 10165 USA
                    cerrington@faillacelaw.com

             Any Party hereto may, at any time, change its above-noted contact information by
     remitting to the other Parties hereto, seven (7) days’ written notice of such new address to
     be used for the purpose of this Agreement.

             12.      Entire Agreement, Amendment, and Choice of Law. This Agreement
     constitutes the sole and complete understanding and agreement between the Parties
     concerning the subject matter hereof. Except to the extent explicitly set forth herein, this
     Agreement supersedes any previous agreements and/or understandings, whether formal or
     informal, and whether written or oral, between the Parties or between Employees and
     Employer regarding the subject matter hereof. This Agreement may not be amended
     except in a writing signed by both Parties. This Agreement shall in all respects be governed
     by and construed in accordance with the laws of the State of New York, without regard to
     its conflicts of laws provisions.

             13.      Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
     or based upon this Agreement may be instituted in the federal courts of the U.S. or the
     courts of the State of New York, in each case located within the State of New York, and
     each Party irrevocably submits to the exclusive jurisdiction of such courts in any such suit,
     action, or proceeding. Service of process, summons, notice or other document by mail to
     such Party’s address set forth in Paragraph 11 herein shall be effective service of process
     for any suit, action, or other proceeding brought in any such court. The Parties irrevocably
     and unconditionally waive any objection to the laying of venue of any suit, action, or any
     proceeding in such courts and irrevocably waive and agree not to plead or claim in any
     such court that any such suit, action, or proceeding brought in any such court has been
     brought in an inconvenient forum.

             14.      Waiver of Jury Trial. Each Party acknowledges and agrees that any
     controversy which may arise under this Agreement is likely to involve complicated and
     difficult issues and, therefore, each such Party irrevocably and unconditionally waives any


                                                   8
Case 1:18-cv-05639-EK-VMS Document 55-1 Filed 03/11/21 Page 9 of 11 PageID #: 232




     right it may have to a trial by jury in respect of any legal action arising out of or relating to
     this Agreement. Each Party to this Agreement certifies and acknowledges that (i) no
     representative of any other Party has represented, expressly or otherwise, that such other
     Party would not seek to enforce the foregoing waiver in the event of a legal action; (ii) such
     Party has considered the implications of this waiver; (iii) such Party makes this waiver
     voluntarily; and (iv) such Party has been induced to enter into this Agreement by, among
     other things, the mutual consideration described herein.

            15.     Successors. For the avoidance of doubt, and without limiting any other
     provision of this Agreement, the rights, remedies, and protections afforded to Releasees
     hereunder, including the rights, remedies, and protections set forth in Paragraph 4 herein,
     shall inure to the benefit of Releasees current and former parents, subsidiaries,
     representatives, successors, administrators, and assigns, as applicable.

            16.     Severability. If any provision of this Agreement is declared or determined
     by any court to be illegal or invalid, that part shall be modified or excluded from this
     Agreement only to the extent required by law, but the validity of the remaining parts, terms,
     or provisions shall not be affected and shall continue in full force and effect.

             17.    Counterparts. This Agreement may be executed in one or more
     counterparts. The several executed counterparts shall be considered an original and shall
     be binding on the Parties. Consistent with the provisions of Paragraph 11 hereof, the
     Parties agree that email executed copies of this Agreement, whether executed and
     transmitted via DocuSign, PDF, or otherwise, shall be deemed effective and enforceable
     as originals.

             18.     Employees’ Acknowledgments.

             (a)     Employees have carefully read and understand all of the terms of this
     Agreement, and agree and acknowledge that such terms are fair and reasonable, and are
     not the result of any fraud, duress, coercion, pressure, or undue influence exercised by or
     on behalf of Employer or anyone acting on behalf of or in concert with Employer. In
     particular, Employees understand the seriousness of, and consequences attendant to,
     breaching any term or provision of this Agreement. Employees have agreed to, and have
     entered into, this Agreement and all of the terms hereof, knowingly, freely, and voluntarily.
     In executing this Agreement, Employees are not relying on, and have not relied on, any
     representation or statement made by Employer or anyone acting on behalf of or in concert
     with Employer with regard to the subject matter, basis, or effect of the Agreement, other
     than as explicitly set forth herein.

             (b)    Employees acknowledge and agree that they were represented fairly and
     adequately by legal counsel of their choosing in connection with this matter and in entering
     into this Agreement. In particular, Employees have consulted with, and have been advised
     and represented by, Michael Faillace & Associates, P.C. in connection with, and prior to
     executing, this Agreement. Consistent with the foregoing, Employees agree and
     acknowledge that this Agreement and its terms are enforceable in their entirety.



                                                     9
Case 1:18-cv-05639-EK-VMS Document 55-1 Filed 03/11/21 Page 10 of 11 PageID #: 233




            (c)     Employees shall have seven (7) days from the date on which they shall have
     been presented with a copy of this Agreement to consider whether to sign this Agreement.
     Employees may unilaterally waive this seven (7) day period at their election. Employees’
     signature on this Agreement constitutes an express waiver of the seven (7) day period if
     affixed prior to the expiration of that period. The Parties agree that any revisions or
     modifications to the Agreement, whether material or immaterial, will not restart this time
     period. Employees further acknowledge that the foregoing period of time is a reasonable
     period of time within which to consider their rights and obligations under this Agreement.

            19.    Effective Date. The Agreement shall become effective on the later of the
     date on which the Agreement shall have been approved by the Court and the first day on
     which all signatories hereto shall have duly executed the Agreement (such date, the
     “Effective Date”).

           IN WITNESS WHEREOF, the Parties hereto have executed this Settlement
     Agreement, Release, and Waiver.

     BONIFACIO BARTOLO JUSTO

                                                         Date:____________________


     JOSE DE JESUS ROQUE LOPEZ

                                                         Date:____________________


     PRONTO PIZZA 02 LLC

     By:                                                 Date:____________________

     Name:

     Title:


     PRONTO PIZZA 03 LLC

     By:                                                 Date:____________________

     Name:

     Title:




                                                10
Case 1:18-cv-05639-EK-VMS Document 55-1 Filed 03/11/21 Page 11 of 11 PageID #: 234




     KASH MIFTARI

                                              Date:____________________


     DASHNOR DASH MIFTARI

                                              Date:____________________


     BESNIK STEVIE MIFTARI

                                              Date:____________________




                                        11
